UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 6, 2007 LIBERTY BANCORP, INC. (Exact name of registrant as specified in its charter) Missouri 0-51992 20-4447023 (State or other Jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 16 West Franklin Street, Liberty, Missouri (Address of principal executive offices) (816) 781-4822 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 6, 2007, Liberty Bancorp, Inc. (the “Company”) issued a press release announcing the approval of a stock repurchase program to acquire up to 476,119 shares, or 10%, of its outstanding stock.For more information, reference is made to the Company’s press release dated August 6, 2007, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Number Description 99.1 Press Release Dated August 6, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 9, 2007 By: /s/ Brent M. Giles Brent M. Giles President and Chief Executive Officer
